     Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 1 of 11 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

NAUTILUS INSURANCE COMPANY,                         )
                                                    )
               Plaintiff,                           )
                                                    )             3:19-cv-485-GNS
v.                                                  ) Case Number
                                                    )
SOCAYR SFH, LLC d/b/a CRPS LIMITED                  )
PARTNERSHIP PG1 #1-6 and                            )
MICHESHIA NORMENT, as administratrix of             )
the Estate of Dequante Hobbs, Jr.,                  )

               Defendants.


                     COMPLAINT FOR DECLARATORY JUDGMENT

        Now comes Plaintiff, Nautilus Insurance Company (“Nautilus”), by and through its

attorneys, Jill F. Endicott and Marisa E. Main of Dinsmore & Shohl LLP, and for its Complaint

for Declaratory Judgment against Defendants, SOCAYR SFH, LLC d/b/a CRPS Limited

Partnership PG1 #1-6 (“CRPS”) and Micheshia Norment, as administratrix of the Estate of

Dequante Hobbs, Jr. (“Hobbs Estate”), it states as follows:

                                        THE PARTIES

        1.     Nautilus Insurance Company ("Nautilus") is, and at all relevant times has been, a

corporation organized under the laws of Arizona with its principal place of business in

Scottsdale, Arizona. At all relevant times hereto, Nautilus was a surplus lines insurer whose

policies may be sold in Kentucky.

        2.     At all times relevant hereto, CRPS was a limited liability company organized

under the laws of Kentucky, with its principal place of business in Louisville, Kentucky.

        3.     At all times relevant hereto, Dequante Hobbs, Jr. (deceased) was a citizen of

Louisville, Kentucky.



                                                1
  Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 2 of 11 PageID #: 2




                                         JURISDICTION

       4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1) in

that the citizenship of the parties is diverse and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

                                              VENUE

       5.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2) because a substantial

part of the events giving rise to this litigation occurred in this judicial district, and because at

least one of the defendants is a resident of this judicial district and all defendants are residents of

the State of Kentucky.

                                THE UNDERLYING LAWSUIT

       6.      The Hobbs Estate filed a Complaint against Wyatt Lamarr Williams (“Williams”)

and CRPS, among others, in the Jefferson Circuit Court, Division Four, under Case Number 19-

CI-01825 (“Hobbs Lawsuit”). (A copy of the Hobbs Lawsuit is attached hereto as Exhibit A

and incorporated herein by reference.)

       7.      The Hobbs Lawsuit alleges that on or about May 21, 2017, at approximately 8:00

p.m., at or near the property located at 2109 West Madison Street, Louisville, Kentucky

(“Premises”), Williams fired multiple gunshots from a handgun. (Ex. A, ¶ 13.)

       8.      The Hobbs Lawsuit further alleges that on or about May 21, 2017, at

approximately 8:00 p.m., Dequante Hobbs, Jr. was struck by a bullet while he was sitting at his

kitchen table in the house located at the Premises. (Ex. A, ¶ 14.)

       9.      The Hobbs Lawsuit alleges that Dequante Hobbs, Jr. sustained fatal injuries as a

result of the gunshots fired by Williams. (Ex. A, ¶ 15.)




                                                  2
  Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 3 of 11 PageID #: 3




       10.       The Hobbs Lawsuit alleges that Williams acted in a wanton, grossly negligent,

and negligent manner by firing multiple shots from a handgun at, on, or near the rear of the

Premises. (Ex. A, ¶ 16.)

       11.       The Hobbs Lawsuit alleges that CRPS owns the Premises. (Ex. A, ¶ 17.)

       12.       The Hobbs Lawsuit alleges that CRPS rented the Premises to Micheshia Norment

(“Norment”), the primary guardian and biological mother of Dequante Hobbs, Jr. (Ex. A, ¶ 18.).

       13.       The Hobbs Lawsuit alleges that CRPS knew or should have known and/or were

aware of previous criminal acts in the area near the rear of the Premises, prior to May 21, 2017.

(Ex. A, ¶ 19.)

       14.       The Hobbs Lawsuit alleges that defendants John Doe No. 1 and John Doe No. 2

were employees of CRPS and, at all times relevant hereto, were working within the scope of

their employment with CRPS. (Ex. A, ¶ 20.)

       15.       The Hobbs Lawsuit further alleges that CRPS is vicariously liable for the

negligent acts and omissions of John Doe No. 1 and John Doe No. 2. (Ex. A, ¶ 21.)

       16.       The Hobbs Lawsuit alleges that CRPS, John Doe No. 1, and/or John Doe No. 2

were negligent and grossly negligent in their failure to warn Norment of previous criminal acts

that occurred at the Premises prior to May 21, 2017. (Ex. A, ¶¶ 22-23.)

       17.       The Hobbs Lawsuit alleges that CRPS, John Doe No. 1, and/or John Doe No. 2

controlled, oversaw, managed, and/or were responsible for the safety and security of their tenants

and were negligent and grossly negligent when they told Norment that the Premises was a safe

property to live at with her children, including Dequante Hobbs, Jr. (Ex. A, ¶¶ 24-27.)

       18.       The Hobbs Lawsuit further alleges that, Norment entered into a lease agreement

for the Premises and moved into the Premises based upon statements from CRPS, John Doe No.



                                                3
  Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 4 of 11 PageID #: 4




1, and/or John Doe No. 2 that the Premises was safe, and she detrimentally relied on these

statements. (Ex. A, ¶¶ 28-29.)

       19.    The Hobbs Lawsuit alleges that CRPS, John Doe No. 1, and/or John Doe No. 2

should have anticipated any criminal acts which occurred on the Premises and that resulted in the

death of Dequante Hobbs, Jr. (Ex. A, ¶¶ 30-31.)

       20.    The Hobbs Lawsuit further alleges that CRPS, John Doe No. 1, and/or John Doe

No. 2 were negligent and grossly negligent when they failed to protect their tenants, including

Norment and Dequante Hobbs, Jr. (Ex. A, ¶ 32.)

       21.    The Hobbs Lawsuit alleges that the negligence, wantonness, recklessness, and

gross negligence of CRPS, John Doe No. 1, and/or John Doe No. 2 were the direct and

proximate cause of Dequante Hobbs, Jr.’s death. (Ex. A, ¶¶ 47-48.)

       22.    The Hobbs Lawsuit further alleges that the wantonness, recklessness, and gross

negligence of CRPS, John Doe No. 1, and/or John Doe No. 2 were the direct and proximate

cause of mental and physical pain and suffering by Dequante Hobbs, Jr. (Ex. A, ¶¶ 49-50.)

       23.    The Hobbs Lawsuit alleges that the wantonness, recklessness, gross negligence,

and negligence of CRPS, John Doe No. 1, and/or John Doe No. 2 were the direct and proximate

cause of the Hobbs Estate incurring medical expenses and damage to real and personal property.

(Ex. A, ¶¶ 51-52.)

       24.    The Hobbs Lawsuit alleges that the wantonness, recklessness, gross negligence,

and negligence of CRPS, John Doe No. 1, and/or John Doe No. 2 were the direct and proximate

cause of the Hobbs Estate incurring funeral costs and burial expenses, as well as a permanent

destruction Dequante Hobbs, Jr.’s power to labor and earn money. (Ex. A, ¶¶ 53-54.)




                                               4
  Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 5 of 11 PageID #: 5




       25.      The Hobbs Lawsuit further alleges that the wantonness, recklessness, gross

negligence, and negligence of CRPS, John Doe No. 1, and/or John Doe No. 2 were the direct and

proximate cause of Dequante Hobbs, Jr. suffering temporary and permanent injury, as well as

pre-incident fright and mental suffering. (Ex. A, ¶¶ 55-56.)

       26.      The Hobbs Lawsuit alleges that the Hobbs Estate is entitled to recover all

damages allowable under Kentucky’s Wrongful Death Statute and Kentucky case law regarding

wrongful death and damages incurred prior to death. (Ex. A, ¶ 58.)

       27.      The Hobbs Lawsuit seeks compensatory and punitive damages. (Ex. A.)

                                   THE NAUTILUS POLICY

       28.      Nautilus issued a commercial general liability insurance policy to CRPS under

Policy Number IN946873 for the period of May 1, 2017 to May 1, 2018 (“Nautilus Policy”). (A

copy of the Nautilus Policy is attached hereto as Exhibit B and incorporated herein by

reference.)

                                           COUNT I

              THE “ASSAULT OR BATTERY” EXCLUSION BARS COVERAGE

       29.      Nautilus adopts and realleges the allegations in paragraphs 1 through 28 of its

Complaint for Declaratory Judgment as paragraph 29 of Count I of its Complaint for Declaratory

Judgment as if fully set forth herein.

       30.      The Nautilus Policy incorporates the following exclusion:

                       EXCLUSION – ALL ASSAULT OR BATTERY
                                            ***
       A.       The following exclusion is added to 2. Exclusions of Section I –
                Coverage A – Bodily Injury and Property Damage Liability, Coverage
                B – Personal And Advertising Injury Liability, and Coverage C –
                Medical Payments:




                                                5
Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 6 of 11 PageID #: 6




         Regardless of culpability or intent of any person, this insurance does not
         apply to "bodily injury", "property damage", "personal and advertising
         injury" or medical payments arising out of any:

         1.     Actual or alleged assault or battery;

         2.     Physical altercation; or

         3.     Any act or omission in connection with the prevention or
                suppression of such acts, including the alleged failure to provide
                adequate security.

         This exclusion applies regardless of whether such actual or alleged
         damages are caused by any:

         1.     Insured;

         2.     "Employee";

         3.     Patron; or

         4.     Any other person; and

         whether or not such damages occurred at any premises owned or occupied
         by any insured.

         This exclusion applies to:

         1.     All causes of action arising out of any assault or battery, or out of a
                physical altercation including, but not limited to, allegations of
                negligent hiring, placement, training, or supervision, or to any act,
                error, or omission relating to such an assault or battery, or physical
                altercation.

         2.     Any claims or "suits" brought by any other person, firm or
                organization asserting rights derived from, contingent upon, or
                arising out of an assault or battery, or a physical altercation; and
                specifically excludes from coverage claims or "suits" for:

                a.      Emotional distress for loss of society, services, consortium
                        or income; or

                b.      Reimbursement for expenses including, but not limited to,
                        medical expenses, hospital expenses, or wages, paid or
                        incurred, by such other person, firm or organization; or



                                           6
  Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 7 of 11 PageID #: 7




               3.      Any obligation to share damages with or repay someone who much
                       pay damages because of the injury.

       B.     We will have no duty to defend or indemnify any insured in any action or
              proceeding alleging damages arising out of any assault or battery, or
              physical altercation.
                                                ***
       (hereinafter referred to as the "Assault Or Battery Exclusion"). (See Ex. B).

       31.     Even if the Hobbs Lawsuit alleged an “occurrence”, which Nautilus expressly

denies that it does, the Assault Or Battery Exclusion bars coverage for the damages alleged in the

Hobbs Lawsuit.

       32.     Nautilus has and had no duty under the Nautilus Policy to defend CRPS against

the Hobbs Lawsuit, or to indemnify CRPS for any judgment or settlement entered in the Hobbs

Lawsuit.

       33.     An actual controversy exists between Nautilus, CRPS, and the Hobbs Estate, and

by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to

declare the rights and liabilities of the parties hereto and to grant such further and other relief as

may be necessary.

       WHEREFORE, Plaintiff, Nautilus, respectfully prays that this Honorable Court:

               a.      Determine and adjudicate the rights and liabilities of the parties
                       hereto with respect to the Nautilus Policy;

               b.      Find and declare that the Assault Or Battery Exclusion bars
                       coverage under the Nautilus Policy for the claims asserted in the
                       Hobbs Lawsuit;

               c.      Find and declare that Nautilus has and had no duty under the
                       Nautilus Policy to defend CRPS against the Hobbs Lawsuit, or to
                       indemnify CRPS for any judgment or settlement entered in the
                       Hobbs Lawsuit; and

               d.      Grant Nautilus such other and further relief that the Court deems
                       proper under the facts and circumstances.



                                                  7
  Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 8 of 11 PageID #: 8




                                            COUNT II

             THE "PUNITIVE DAMAGES" EXCLUSION BARS COVERAGE

       34.     Nautilus adopts and realleges the allegations in paragraphs 1 through 33 of its

Complaint for Declaratory Judgment as paragraph 34 of Count II of its Complaint for

Declaratory Judgment as if fully set forth herein.

       35.     The Nautilus Policy incorporates the following exclusion:

                EXCLUSION – PUNITIVE OR EXEMPLARY DAMAGES
                                         ***
       The following exclusion is added to 2. Exclusions of Section I:

               This insurance does not apply to punitive or exemplary damages.
                                              ***

       (hereinafter referred to as the "Punitive Damages Exclusion"). (See Ex. B).

       36.     Even if the Hobbs Lawsuit alleged an "occurrence", which Nautilus expressly

denies that it does, the Punitive Damages Exclusion bars coverage for the aggravated or punitive

damages sought in the Hobbs Lawsuit.

       37.     Nautilus has and had no duty under the Nautilus Policy to defend CRPS against

the Hobbs Lawsuit, or to indemnify CRPS for any judgment or settlement entered in the Hobbs

Lawsuit.

       38.     An actual controversy exists between Nautilus, CRPS, and the Hobbs Estate, and

by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to

declare the rights and liabilities of the parties hereto and to grant such further and other relief as

may be necessary.

       WHEREFORE, Plaintiff, Nautilus, respectfully prays that this Honorable Court:

               a.      Determine and adjudicate the rights and liabilities of the parties
                       hereto with respect to the Nautilus Policy;



                                                  8
  Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 9 of 11 PageID #: 9




               b.      Find and declare that the Punitive Damages Exclusion bars
                       coverage under the Nautilus Policy for the claims asserted in the
                       Hobbs Lawsuit;

               c.      Find and declare that Nautilus has and had no duty under the
                       Nautilus Policy to defend CRPS against the Hobbs Lawsuit, or to
                       indemnify CRPS for any judgment or settlement entered in the
                       Hobbs Lawsuit; and

               d.      Grant Nautilus such other and further relief that the Court deems
                       proper under the facts and circumstances.

                                           COUNT III

                    NO COVERAGE FOR PSYCHOLOGICAL INJURIES

       39.     Nautilus adopts and realleges the allegations in paragraphs 1 through 38 of its

Complaint for Declaratory Judgment as paragraph 39 of Count III of its Complaint for

Declaratory Judgment as if fully set forth herein.

       40.     The Nautilus Policy provides, in relevant part, the following with respect to the

liability coverage afforded therein:

            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                               ***
       SECTION I- COVERAGES

       COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY

       1.      Insuring Agreement

               a.      We will pay those sums that the insured becomes legally obligated
                       to pay as damages because of "bodily injury" or "property damage"
                       to which this insurance applies. We will have the right and duty to
                       defend the insured against any "suit" seeking those damages.
                       However, we will have no duty to defend the insured against any
                       "suit" seeking damages for "bodily injury" or "property damage" to
                       which this insurance does not apply. We may, at our discretion,
                       investigate any "occurrence" and settle any claim or "suit" that
                       may result. * * *
                                              ***
               b.      This insurance applies to "bodily injury" and "property damage"
                       only if:

                                                 9
 Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 10 of 11 PageID #: 10




                       (1)     The "bodily injury" or "property damage" is caused by an
                               "occurrence" that takes place in the "coverage territory";

                       (2)     The "bodily injury" or "property damage" occurs during the
                               policy period; and
                                                ***
               e.      Damages because of "bodily injury'' include damages claimed by
                       any person or organization for care, loss of services or death
                       resulting at any time from the "bodily injury".
                                                ***
       (See Ex. B).

       41.     The Nautilus Policy defines the term "bodily injury" as follows:

       SECTION V – DEFINITIONS
                                               ***
       3.      "Bodily injury" means bodily injury, sickness or disease sustained by a
               person, including death resulting from any of these at any time.
                                               ***

       (See Ex. B).

       42.     To the extent the Hobbs Lawsuit seeks damages for any psychological or mental

injuries, the Nautilus Policy does not provide coverage for these damages because they do not

constitute "bodily injury" as that term is defined in the Nautilus Policy.

       43.     Nautilus has and had no duty under the Nautilus Policy to defend CRPS against

the Hobbs Lawsuit, or to indemnify CRPS for any judgment or settlement entered in the Hobbs

Lawsuit.

       44.     An actual controversy exists between Nautilus, CRPS, and the Hobbs Estate, and

by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to

declare the rights and liabilities of the parties hereto and to grant such further and other relief as

may be necessary.

       WHEREFORE, Plaintiff, Nautilus, respectfully prays that this Honorable Court:

               a.      Determine and adjudicate the rights and liabilities of the parties
                       hereto with respect to the Nautilus Policy;


                                                 10
Case 3:19-cv-00485-GNS Document 1 Filed 07/02/19 Page 11 of 11 PageID #: 11




          b.    Find and declare that the Nautilus Policy does not provide
                coverage for any psychological or mental injuries alleged in the
                Hobbs Lawsuit;

          c.    Find and declare that Nautilus has and had no duty under the
                Nautilus Policy to defend CRPS against the Hobbs Lawsuit, or to
                indemnify CRPS for any judgment or settlement entered in the
                Hobbs Lawsuit; and

          d.    Grant Nautilus such other and further relief that the Court deems
                proper under the facts and circumstances.


                                     Respectfully submitted,

                                     /s/ Jill F. Endicott
                                     Jill F. Endicott
                                     Marisa E. Main
                                     DINSMORE & SHOHL LLP
                                     101 South Fifth Street, Suite 2500
                                     Louisville, KY 40202
                                     Telephone: (502) 540-2300
                                     Facsimile: (502) 585-2207
                                     Email: jill.endicott@dinsmore.com
                                               marisa.main@dinsmore.com
                                     Counsel for Plaintiff, Nautilus Insurance Company




                                        11
